POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Alice Hocking, a Director, Chairman of the Board and President of Transamerica Financial Life Insurance Company, a New York corporation, do hereby appoint Arthur D. Woods, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary or appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact may do or cause to be done by virtue hereof. Separate Account Name Product Name SEC 1940 File Number TFLIC Series Life Account TFLIC Freedom Elite Builder 811-8878 TFLIC Series Life Account TFLIC Freedom Elite Builder II 811-8878 TFLIC Series Life Account TFLIC Freedom Wealth Protector 811-8878 TFLIC Series Life Account TFLIC Financial Freedom Builder 811-8878 TFLIC Series Life Account Transamerica Journey NY 811-8878 ML of New York Variable Life Separate Account MLNY Prime Plans I – IV, MLNY Directed Life 811-6226 ML of New York Variable Life Separate Account MLNY Prime Plan V 811-6226 ML of New York Variable Life Separate Account MLNY Prime Plan VI 811-6226 ML of New York Variable Life Separate Account MLNY Prime Plan 7 811-6226 ML of New York Variable Life Separate Account MLNY Prime Plan Investor 811-6226 ML of New York Variable Life Separate Account MLNY Directed Life 2 811-6226 ML of New York Variable Life Separate Account II MLNY Investor Life 811-7152 ML of New York Variable Life Separate Account II MLNY Investor Life Plus 811-7152 IN WITNESS WHEREOF, I have hereunto set my hand this 9th day of April, 2015. /s/Alice Hocking Alice Hocking Director, Chairman of the Board and President
